              Case 2:19-cr-00103-JAM Document 71 Filed 12/04/20 Page 1 of 4


 1 JOHN R. MANNING
   Attorney at Law
 2 1111 H Street, Suite 204
   Sacramento, CA
 3 (916) 444-3994
   Fax: (916) 447-0931
 4 jmanninglaw@yahoo.com

 5 Attorney for Defendant
   ELTON PADILLA
 6

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00103
11                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
12                         v.                           FINDINGS AND ORDER
13   ELTON PADILLA,                                     DATE: December 8, 2020
                                                        TIME: 9:30 a.m.
14                               Defendant.             COURT: Hon. John A. Mendez
15

16          This matter is presently set for status conference on December 8, 2020. The defense, on behalf

17 of Mr. Padilla, is respectfully requesting to continue the status conference from December 8, 2020, until

18 March 23, 2021 and to exclude time between December 8, 2020 and March 23, 2021 under Local Code

19 T-4 (to allow defense counsel time to prepare).

20          Additionally, in response to the global pandemic caused by the COVID-19 virus, this Court

21 issued a series of General Orders related to court operations and to address public health concerns

22 related to and during the COVID-19 pandemic. (See, General Orders 611-618, 620-621.)

23          Although the General Order(s) addresses the district-wide health concern, the Supreme Court has

24 emphasized the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive open-endedness

25 with procedural strictness,” “demand[ing] on-the-record findings” in a particular case. Zedner v. United

26 States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no exclusion under” §

27 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id. at 509; see also

28 United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a judge ordering

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00103-JAM Document 71 Filed 12/04/20 Page 2 of 4


 1 an ends-of-justice continuance must set forth explicit findings on the record “either orally or in

 2 writing”).

 3          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 4 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 5 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 6 justice served by taking such action outweigh the best interest of the public and the defendant in a

 7 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 8 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 9 served by the granting of such continuance outweigh the best interests of the public and the defendant in

10 a speedy trial.” Id.

11          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

12 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

13 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

14 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

15 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

16 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

17 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

18 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

19 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

20          In light of the societal context created by the foregoing, this Court should consider the following

21 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

22 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

23 for the [event]. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

24 continuance must be “specifically limited in time”).

25                                                 STIPULATION

26          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

27 through defendant’s counsel of record, hereby stipulate as follows:

28          1.      By previous order, this matter was set status conference on December 8, 2020.

      STIPULATION REGARDING EXCLUDABLE TIME                2
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00103-JAM Document 71 Filed 12/04/20 Page 3 of 4


 1          2.      The defendant is requesting the status conference presently set for December 8, 2020, be

 2 continued until March 23, 2021.

 3          3.      By this stipulation, the parties move to exclude time between December 8, 2020, and

 4 March 23, 2021, under Local Code T4. (Should the matter resolve prior to March 23, 2021, the parties

 5 will alert the court, provide the court with the relevant documents and set the matter for a change of plea

 6 hearing rather than status conference.)

 7          4.      The parties further stipulate and request the Court find the following:

 8                  a)     The government has represented the discovery associated with this case includes

 9          investigative reports and related documents in electronic form, as well as audio and video

10          recordings. All of this discovery has been either produced directly to counsel and/or made

11          available for inspection and copying.

12                  b)     Counsel for defendant requests additional time in order to consult with his client;

13          review the current charges; conduct investigation and legal research related to the charges; to

14          review discovery in this matter; and to continue negotiations with government regarding

15          potential resolution.

16                  c)     Counsel for defendant believes that failure to grant the above-requested

17          continuance would deny him/her the reasonable time necessary for effective preparation, taking

18          into account the exercise of due diligence.

19                  d)     The government does not object to the continuance.

20                  e)     Based on the above-stated findings, the ends of justice served by continuing the

21          case as requested outweigh the interest of the public and the defendant in a trial within the

22          original date prescribed by the Speedy Trial Act.

23                  f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

24          et seq., within which trial must commence, the time period of December 8, 2020 to March 23,

25          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

26          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

27          of the Court’s finding that the ends of justice served by taking such action outweigh the best

28          interest of the public and the defendant in a speedy trial.

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00103-JAM Document 71 Filed 12/04/20 Page 4 of 4


 1          5.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
            Dated: December 3, 2020                         /S/ John R. Manning
 6                                                          JOHN R. MANNING
 7                                                          Attorney for Defendant
                                                            Elton Padilla
 8

 9          Dated: December 3, 2020                         McGregor W. Scott
                                                            United States Attorney
10
                                                            /S/ Vincenza Rabenn
11
                                                            VINCENZA RABENN
12                                                          Assistant United States Attorney

13

14
                                              FINDINGS AND ORDER
15
            The Court, having received, read, and considered the stipulation of the parties, and good cause
16
     appearing therefrom, adopts the stipulation of the parties in its entirety as its order.
17

18
            IT IS SO FOUND AND ORDERED this 4th day of December, 2020.
19

20
                                                         /s/ John A. Mendez
21                                                       THE HONORABLE JOHN A. MENDEZ
                                                         UNITED STATES DISTRICT COURT JUDGE
22

23

24

25

26

27

28

       STIPULATION REGARDING EXCLUDABLE TIME                4
       PERIODS UNDER SPEEDY TRIAL ACT
